Citation Nr: 0716719	
Decision Date: 06/06/07    Archive Date: 06/18/07

DOCKET NO.  05-05 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a temporary total rating under 38 C.F.R. § 
4.29, based on a period of hospitalization from May 1, 2003 
to May 30, 2003. 

2.  Entitlement to an increased rating, greater than 30 
percent, for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1966 to February 1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio. 

The Board notes the issue was last adjudicated in a January 
2006 Supplemental Statement of the Case (SSOC).  Since that 
time, additional, non-duplicative evidence, to include a lay 
statement from the veteran's wife, was received showing 
further details of the current severity of the veteran's 
medical conditions.  Review by the agency of original 
jurisdiction (AOJ) is not needed, however, because the 
veteran provided a waiver of AOJ review.   

The Board must consider all documents submitted prior to its 
decision and review all issues reasonably raised from a 
liberal reading of these documents.  Suttmann v. Brown, 5 
Vet. App. 127, 132 (1993) (citations omitted).  Where such 
review reasonably reveals that the claimant is seeking a 
particular benefit, the Board is required to adjudicate the 
issue or, if appropriate, remand the issue to the RO for 
development and adjudication; however, the Board may not 
ignore an issue so raised.  Id. 

In this case, the veteran was afforded a VA examination in 
September 2005 in conjunction with his PTSD increased rating 
claim.  Therein, the examiner opined, among other things, 
"It is at least as likely as not that [the veteran's] 
alcohol dependence is aggravated by his PTSD symptoms as well 
as the Iraq War news."  The veteran's allegation regarding 
the current 38 C.F.R. § 4.29 claim on appeal is that he was 
hospitalized from May 1, 2003 to May 30, 2003 in connection 
with treatment for a service-connected condition.  The 
medical records for May 2003 indicate he was hospitalized in 
connection with his alcoholism.  He appears to be raising a 
claim for service connection for alcoholism, secondary to his 
service-connected PTSD and this issue is therefore REFERRED 
to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran claims his service-connected PTSD has increased 
in severity entitling him to a rating greater than 30 
percent.  In support of his claim, the veteran identified 
that he was hospitalized from May 1, 2003 to May 30, 2003 
allegedly in connection with his PTSD and therefore is 
entitled a temporary total disability rating for that time 
frame.  The VA hospitalization records from May 2003 indicate 
the veteran was treated primarily for alcoholism. 

The veteran was afforded a VA examination in September 2005 
to ascertain the current severity of the veteran's PTSD.  
Among other things, the VA examiner noted the veteran retired 
in 1994 at the age of 49 and has since been living off his 
pension and Social Security Disability.

The claims file reveals that the veteran identified being 
awarded Social Security disability income from the Social 
Security Administration (SSA) sometime after 1994.  No 
attempts were made by the RO to obtain these records.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that, where VA has notice that the veteran may be 
receiving disability benefits from the Social Security 
Administration (SSA), and that records from that agency may 
be relevant, VA has a duty to acquire a copy of the decision 
granting Social Security disability benefits, and the 
supporting medical documents on which the decision was based.  
See Hayes v. Brown, 9 Vet. App. 67 (1996).  Furthermore, the 
VCAA emphasizes the need for VA to obtain records from other 
Government agencies.  See 38 U.S.C.A. § 5103A (b)(3), (c)(3) 
(West 2002 and Supp. 2006).  Under the circumstances 
presented here, the RO should request a copy of the veteran's 
SSA decision and the medical records relied upon.  

As stated in the introduction, the September 2005 VA examiner 
also opined, "It is at least as likely as not that his 
alcohol dependence is aggravated by PTSD symptoms as well as 
the Iraq War news."  Accordingly, the Board concludes that 
the remaining issue of entitlement to a temporary total 
rating under 38 C.F.R. § 4.29, based on a period of 
hospitalization from May 1, 2003 to May 30, 2003, is 
"inextricably intertwined" with the issue of entitlement to 
service connection for alcoholism, secondary to service-
connected PTSD, which has never been adjudicated by the RO 
and is not properly before the Board here.  Indeed, 
statements from the veteran and his wife equate the veteran's 
alcoholism as an indicator of the severity of his PTSD, 
rather than a separate and distinct condition.  The May 2003 
hospitalization records further indicate the veteran sought 
help for problems with alcohol in order to effectively treat 
his worsening PTSD symptoms.  The evidence indicates the 
veteran's allegations regarding his 38 C.F.R. § 4.29 claim is 
inextricably intertwined with the question of whether the 
veteran's alcoholism is service-connected, secondary to his 
PTSD.  

The Court has held that all issues "inextricably intertwined" 
with an issue certified for appeal, are to be identified and 
developed prior to appellate review.  Harris v. Derwinski, 1 
Vet. App. 181 (1991).  Here, the issue of entitlement to a 
temporary total rating under 38 C.F.R. § 4.29 must be 
deferred pending full development and adjudication of the 
veteran's claim of entitlement to service connection for 
alcoholism, secondary to his PTSD.  Therefore, the issue must 
be remanded to the RO in accordance with the holding in 
Harris v. Derwinski, 1 Vet. App. 181 (1991).

The RO should also take this opportunity to obtain recent VA 
outpatient treatment records from September 2005 to the 
present.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's medical records 
for treatment from the VA Medical Center in 
Cleveland, Ohio, from September 2005 to the 
present.  All efforts to obtain VA records 
should be fully documented, and the VA 
facility must provide a negative response 
if records are not available.

2.  Contact the Social Security 
Administration for the purpose of 
obtaining a copy of any decision(s) and 
all medical records relied upon in 
conjunction with the veteran's claim(s) 
and award(s) of SSA disability benefits. 
Any attempts to obtain records should be 
documented in the claims folder.

3.  After completion of the above, the RO 
should review the claims and complete any 
additional development deemed necessary in 
light of the newly obtained evidence, to 
include, but not limited to, affording the 
veteran a new VA psychiatric examination.  

4.  After the above is complete, 
readjudicate the veteran's claims.  The 
claim of entitlement to a temporary total 
rating under 38 C.F.R. § 4.29, based on a 
period of hospitalization from May 1, 2003 
to May 30, 2003, is "inextricably 
intertwined" with the issue of 
entitlement to service connection for 
alcoholism, secondary to service-connected 
PTSD and, therefore, must be adjudicated 
together.  If the claims on appeal remain 
denied, issue a SSOC to the veteran and 
his representative, and they should be 
given an opportunity to respond, before 
the case is returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655 
(2006).  

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 and Supp. 2006).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 and Supp. 2006), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2006).

